FORSBERG, Judge
(dissenting):
I respectfully dissent.
The interpretation of this, as any other zoning ordinance, is subject to a three-pronged analysis developed by Minnesota courts.
Three rules of construction guide our interpretation [on such matters]: 1) zoning ordinances must be construed according to their plain and ordinary meaning; 2) zoning ordinances must be construed strictly against the county and in favor of the property owner; and 3) ordinances must be considered in light of their underlying policy objectives.
County of Lake v. Courtney, 451 N.W.2d 338, 340 (Minn.App.1990), pet. for rev. denied (Minn. Apr. 13, 1990). Applying this analysis to the facts of the present case, in my opinion, calls for affirming the district court regardless of whether the “use” or “structure” nonconforming status is considered.
In the first place, “structure” in this case is not susceptible to a “plain and ordinary meaning.” The term “structure” is ambiguous in the context of a mobile home park, since both the pad and the mobile home may be considered a “structure.” The majority’s reliance on Courtney is therefore misplaced because, in that case, there was no question the structure that was the subject of the suit was intended to be covered by the pertinent ordinance.
Recognizing the ambiguity, we should be guided by the second prong of the zoning analysis and construe the ordinance strictly against the city and in favor of the owner. In so doing, I conclude the ordinance was meant to regulate the pads, the more permanent structures, as opposed to the mobile homes themselves. Indeed, the evidence indicates this was precisely the interpretation the city applied in its inspections every year up to 1991. Likewise, such an interpretation is in concert with logic and common sense. It is the pads that define the lots, while the mobile homes seem more in the nature of appurtenances. Unfortunately, the majority completely disregards this prong of the analysis.
Finally, and most importantly, I believe reversal of the district court is contrary to a consideration of the ordinance in the light of its underlying policy objective. While I agree with the majority that uniformity is a policy objective for this ordinance, I fear that is not the essential objective pursued in this case. Rather, as facts not set out in the majority suggest, a purpose not included in the legitimate policy purposes of the nonconforming structure ordinance appears to have motivated the council.
On January 10, 1991, the Dakota County Housing and Redevelopment Authority estimated the city’s cost of acquiring the mobile home park at approximately $4,000,-000. This was rejected by the council as prohibitively expensive. On April 23, 1991, the City of Apple Valley passed Ordinance 515 amending Ordinance 43 and establishing lot widths, setbacks and encroachments for mobile home parks. This ordinance effectively forecloses the economic viability of the enterprise, and will result in closing the park. The sequence of events leading up to passage of Ordinance 515 are, giving the benefit of the doubt to the council, curious, and at worst, transparent. One of the underlying policy purposes of the ordinance in question is most decidedly not to allow the municipality to surreptitiously acquire by political power that which it is unwilling to acquire at fair market value.
I would affirm the district court while emphasizing that the city retains its police powers properly exercised under Ordinance 3.